DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  line 3, “the bearing outer race” should read - - a bearing outer race - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 – 12 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Kugel et al. DE 19811184.

Claim 10, Kugel discloses a boot (sleeve 41) installed to surround a coupling part CP (see annotated Fig. 1) between the drive shaft 40 and a wheel-side joint (constant velocity joint 30) is fixedly coupled to an outer circumferential surface of the bearing inner race of the hub bearing.

    PNG
    media_image1.png
    745
    750
    media_image1.png
    Greyscale

Claim 11, Kugel further discloses balls 17 interposed between an outer circumferential surface of a first side part 18a of the bearing inner race and a bearing outer race (outer ring 11) of the hub bearing; and a band (sheet metal ring 42) coupled to an outer surface of the boot in a state in which an inner surface of the boot is pressed against (construed as engage or contacting) an outer circumferential surface of a second side part 18b of the bearing inner race to fix the boot to the bearing inner race by the band.  
Claim 12, Kugel discloses a joint housing 1b formed integrally with the axle housing; and a joint sub-assembly (constant velocity joint 30) of the driven shaft 40 
Claim 14, Kugel discloses one of an integrated-type wheel guide 1a configured to be formed integrally with the joint housing, and a separated-type wheel guide configured to be detachably coupled to the joint housing is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kugel et al. DE 19811184 as applied to claim 1 above, and further in view of Gingrich USPGPUB 20100146790.
Kugel does not expressly disclose the forming part being formed by performing an orbital forming process on the end of the axle housing.  
 a known technique that is applicable to device of Kugel, namely, the technique a forming part (end portion 160; see Fig. 1) being forming part being formed by performing an orbital forming process (Abstract) on the end of an axle housing (hub 110).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique (a forming part being formed by performing an orbital forming process on the end of the axle housing) taught by Gingrich to the device of Kugel would have yielded the predictable results (axially securing an inner ring the axel housing) and resulted in an improved inner ring mounting, namely, a mounting that preloads the rolling elements ([0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kugel et al. DE 19811184 as applied to claim 1 above, and further in view of Inoue et al. USPGPUB 20150191044.
Kugel discloses he hub bearing includes: a bearing outer race; the bearing inner race coupled to an outer circumferential surface of a first side part 1b1 of the axle housing; and 19Attorney Docket No. 068268-589001US(Patent)balls 15, 17 and a bearing cage 15a, 17a interposed between the bearing outer race and the bearing inner race and between the bearing outer race and a second side part 1b2 of the axle housing.
Kugel does not expressly disclose inserted into the steering knuckle by press fitting.
Inoue teaches that is was well-known to insert a bearing outer race into a steering knuckle by press fitting.
.

Allowable Subject Matter
Claims 3 – 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656